TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00221-CR


                              Manuel Ruiz Constancio, Appellant

                                                 v.

                                  The State of Texas, Appellee




          FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
     NO. A-13-1024-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit.          See Anders v.

California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for pro

se access to the appellate record. See Kelly v. State, — S.W.3d —, No. PD-0702-13, 2014 WL
2865901, at *4 (Tex. Crim. App. June 25, 2014).              Appellant has timely filed the motion

requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written
verification to this Court of the date and manner in which the appellate record was provided, on

or before November 14, 2014. See Kelly, — S.W.3d —, 2014 WL 2865901, at *4.

              It is ordered on November 4, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish